Citation Nr: 1741629	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  15-14 200A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for epilepsy.

2.  Whether new and material evidence has been received to reopen a claim of service connection for neurofibromatosis.

3.  Entitlement to service connection for epilepsy.  

4.  Entitlement to service connection for neurofibromatosis.  


REPRESENTATION

Veteran represented by:	Daniel Curry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to February 1980.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran submitted additional evidence after the most recent supplemental statement of the case (SSOC) was issued.  However, in December 2015, the Veteran indicated that he wished to waive RO jurisdiction over the newly submitted evidence.  Therefore, the Board will proceed to adjudicate the claims as done below with no prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for epilepsy and neurofibromatosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2003 rating decision denied entitlement to service connection for epilepsy and neurofibromatosis.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  Evidence received since the final April 2003 rating decision raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for epilepsy and neurofibromatosis.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for epilepsy, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for epilepsy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The April 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for neurofibromatosis, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim for service connection for neurofibromatosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an April 2003 rating decision, the RO denied the claim of entitlement to service connection for epilepsy and neurofibromatosis based on the determination that neither epilepsy nor neurofibromatosis was incurred in or caused by military service.  

The Veteran did not submit a notice of disagreement with the April 2003 rating decision.  No new and material evidence was received by VA within one year of the issuance of the April 2003 rating decision.  As such, the April 2003 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the April 2003 denial of the Veteran's claims for service connection for epilepsy and neurofibromatosis, the evidence that has been associated with the claims file include, in pertinent part, medical treatment records from the Mayo Clinic which stated at the age of 14, the Veteran was having seizures.  Additionally, in February 2013, the Veteran submitted an application for service connection for epilepsy and neurofibromatosis in which he stated that military service aggravated his pre-existing conditions.  In this regard, the Veteran's claim had been previously denied because there was no nexus between his epilepsy and neurofibromatosis and service.  However, the medical and lay evidence provide details that, if proven true, could contribute to a more complete picture of the circumstances surrounding the etiology of the Veteran's disabilities.

Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been received and, accordingly, the claims of entitlement to service connection for epilepsy and neurofibromatosis are reopened.  
  

ORDER

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for epilepsy is reopened.

The Board having determined that new and material evidence has been received, the claim of entitlement to service connection for neurofibromatosis is reopened.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to determining the etiology and nature of the Veteran's claimed epilepsy and neurofibromatosis.

The Veteran contends that his current epilepsy and neurofibromatosis pre-existed service and were aggravated by service.  

The initial determination is whether epilepsy and neurofibromatosis were present prior to service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court indicated that the presumption of soundness attaches only where there has been an induction medical examination, and where a disability for which service connection is sought was not detected at the time of such examination.  The Court added that the regulation provides expressly that the term "noted" denotes only such conditions as are recorded in examination reports, and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b)(1) (2016).  In this case, the record evidence shows that neuromuscular incoordination was noted on the Veteran's December 1979 enlistment examination report.  The Board concludes, accordingly, that the presumption of soundness at entrance does not attach for the neurofibromatosis, and the Veteran entered service with pre-existing neurofibromatosis disability.  However, the presumption of soundness attaches with respect to the epilepsy claim, and the burden is on VA to rebut the presumption by clear and unmistakable evidence that the epilepsy disorder was both pre-existing and not aggravated by service.  

In support of his claims, the Veteran has submitted medical records from the Mayo Clinic showing abnormal brain activity in 1968 prior to service.  He has also submitted a February 1978 electroencephalographic report showing an impression of abnormal electroencephalogram compatible with a seizure disorder.  Therefore, the Board finds that there is clear and unmistakable evidence that the Veteran entered service with pre-existing epilepsy as well.  

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 9 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.  Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b). 

Regarding the neurofibromatosis, in an August 2015 VA opinion, the examiner found that it was less likely than not that neurofibromatosis existed upon entry to service and that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran denied manifestations of neurofibromatosis during college and service and that "no medical problems" were noted on physical examination in the service treatment records.  If an assessment of "incoordination" was made, this would not in itself indicate neurofibromatosis in an otherwise medically normal individual.  The Veteran stated that he developed neurofibromatosis within 3 months of discharge from service based on the appearance of skin lesions.  The examiner reported that this was the most likely scenario because skin lesions were characteristic of this condition.  He also explained that if the Veteran had had characteristic skin lesions at an earlier age, this would have allowed diagnosis of neurofibromatosis at that time.  He further reasoned that although dyspraxia was noted at an earlier date, the Veteran did function normally during high school, college, and various occupations prior to service.  

As noted above, VA regulations pertaining to the rebuttal of the presumption of soundness require the highly stringent standard of clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  In light of the foregoing, the Board finds that an addendum opinion should be obtained.   

With respect to the preexisting epilepsy, the Board finds that an opinion should also be obtained regarding whether it clearly and unmistakably was not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who provided the August 2015 VA opinion for an addendum.  Based on the review of the record, the examiner should determine:

Is it clear and unmistakable that the Veteran's pre-existing neurofibromatosis WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner is advised that the Veteran served on active duty from December 1979 to February 1980.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

2.  Send the claims file to an appropriate VA examiner for an opinion.  Based on the review of the record, the examiner should determine:

Is it clear and unmistakable that the Veteran's pre-existing epilepsy/seizure disorder WAS NOT aggravated beyond the natural progress of the disorder by his active military service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.  The examiner is advised that the Veteran served on active duty from December 1979 to February 1980.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"  

The examiner should explain the medical basis for the conclusions reached.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  After any additional development deemed warranted, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


